





GAME PLAN HOLDINGS, INC.

a Nevada Corporation




2014 Stock Option Plan







1.         Purposes of the Plan.   The purposes of this 2014 Stock Option Plan
are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to Employees and
Consultants, and to promote the success of the Company's business.  Options
granted under the Plan may be Incentive Stock Options or Nonstatutory Stock
Options, as determined by the Administrator at the time of grant of an Option
and subject to the applicable provisions of Section 422 of the Code and the
regulations promulgated thereunder.   




2.

Definitions.   As used herein, the following definitions shall apply:

(a)       "Administrator" means the Board of Directors or a Committee.




(b)       "Affiliate" means (i) an entity other than a Subsidiary which,
together with the Company, is under common control of a third person or entity
and (ii) an entity other than a Subsidiary in which the Company and/or one or
more Subsidiaries own a controlling interest.




(c)       "Applicable Laws" means all applicable laws, rules, regulations and
requirements, including, but not limited to, all applicable U.S. federal or
state laws, any Stock Exchange rules or regulations, and the applicable laws,
rules or regulations of any other country or jurisdiction where Options or
Restricted Stock are granted under the Plan or Participants reside or provide
services, as such laws, rules, and regulations shall be in effect from time to
time.




(d)       "Award" means any award of an Option under the Plan.




(e)       "Board" means the Board of Directors of the Company.




(f)        "California Participant" means a Participant whose Award is issued in
reliance on Section 25102(o) of the California Corporations Code.




(g)       "Cashless Exercise" means a program approved by the Administrator in
which payment of the Option exercise price or tax withholding obligations or
other required deductions may be satisfied, in whole or in part, with Shares
subject to the Option, including by delivery of an irrevocable direction to a
securities broker (on a form prescribed by the Company) to sell Shares and to
deliver all or part of the sale proceeds to the Company in payment of such
amount.














1




--------------------------------------------------------------------------------




(h)       "Cause" for termination of a Participant's Continuous Service Status
will exist (unless another definition is provided in an applicable Option
Agreement, employment agreement or other applicable written agreement) if the
Participant's Continuous Service Status is terminated for any of the following
reasons:   (i) any material breach by Participant of any material written
agreement between Participant and the Company and Participant's failure to cure
such breach within 30 days after receiving written notice thereof; (ii) any
failure by Participant to comply with the Company's material written policies or
rules as they may be in effect from time to time; (iii) neglect or persistent
unsatisfactory performance of Participant's duties and Participant's failure to
cure such condition within 30 days after receiving written notice thereof; (iv)
Participant's repeated failure to follow reasonable and lawful instructions from
the Board or Chief Executive Officer and Participant's failure to cure such
condition within 30 days after receiving written notice thereof; (v)
Participant's conviction of, or plea of guilty or nolo contendre to, any crime
that results in, or is reasonably expected to result in, material harm to the
business or reputation of the Company; (vi) Participant's commission of or
participation in an act of fraud against the Company; (vii) Participant's
intentional material damage to the Company's business, property or reputation;
or (viii) Participant's unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom the
Participant owes an obligation of nondisclosure as a result of his or her
relationship with the Company.  For purposes of clarity, a termination without
"Cause" does not include any termination that occurs as a result of
Participant's death or disability.  The determination as to whether a
Participant's Continuous Service Status has been terminated for Cause shall be
made in good faith by the Company and shall be final and binding on the
Participant.  The foregoing definition does not in any way limit the Company's
ability to terminate a Participant's employment or consulting relationship at
any time, and the term "Company" will be interpreted to include any Subsidiary,
Parent, Affiliate, or any successor thereto, if appropriate.




(i)        "Change of Control" means (i) a sale of all or substantially all of
the Company's assets other than to an Excluded Entity (as defined below), (ii) a
merger, consolidation or other capital reorganization or business combination
transaction of the

Company with or into another corporation, limited liability company or other
entity other than an Excluded Entity, or (iii) the consummation of a
transaction, or series of related transactions, in which any "person" (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
"beneficial owner" (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of all of the Company's then outstanding voting securities.




Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if its purpose is to (A) change the jurisdiction of the Company's
incorporation, (B) create a holding company that will be owned in substantially
the same proportions by the persons who hold the Company's securities
immediately before such transaction, or (C) obtain funding for the Company in a
financing that is approved by the Company's Board.   An "Excluded Entity" means
a corporation or other entity of which the holders of voting capital stock of
the Company outstanding immediately prior to such transaction are the direct or
indirect holders of voting securities representing at least a majority of the
votes entitled to be cast by all of such corporation's or other entity's voting
securities outstanding immediately after such transaction.




(j)        "Code" means the Internal Revenue Code of 1986, as amended.








2




--------------------------------------------------------------------------------




(k)       "Committee" means one or more committees or subcommittees of the Board
consisting of two (2) or more Directors (or such lesser or greater number of
Directors as shall constitute the minimum number permitted by Applicable Laws to
establish a committee or sub-committee of the Board) appointed by the Board to
administer the Plan in accordance with

Section 4 below.




(l)        "Common Stock" means the Company's common stock, par value

$0.001 per share, as adjusted pursuant to Section 10 below.




(m)      "Company" means Game Plan Holdings, Inc., a Nevada corporation.




(n)       "Consultant" means any person or entity, including an advisor but not
an Employee, that renders, or has rendered, services to the Company, or any
Parent, Subsidiary or Affiliate and is compensated for such services, and any
Director whether compensated for such services or not.




(o)       "Continuous Service Status" means the absence of any interruption or
termination of service as an Employee or Consultant.  Continuous Service Status
as an Employee or Consultant shall not be considered interrupted or terminated
in the case of:   (i) Company approved sick leave; (ii) military leave; (iii)
any other bona fide leave of absence approved by the Company, provided that, if
an Employee is holding an Incentive Stock Option and such leave exceeds 3 months
then, for purposes of Incentive Stock Option status only, such Employee's
service as an Employee shall be deemed terminated on the 1st day following such
3-month period and the Incentive Stock Option shall thereafter automatically
become a Nonstatutory Stock Option in accordance with Applicable Laws, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute, or unless provided otherwise pursuant to a written Company policy.
 Also, Continuous Service Status as an Employee or Consultant shall not be
considered interrupted or terminated in the case of a transfer between locations
of the Company or between the Company, its Parents, Subsidiaries or Affiliates,
or their respective successors, or a change in status from an Employee to a
Consultant or from a Consultant to an Employee.


(p)       "Director" means a member of the Board.




(q)       “Disability" means "disability" within the meaning of Section 22(e)(3)
of the Code.




(r)        "Employee" means any person employed by the Company, or any Parent,
Subsidiary or Affiliate, with the status of employment determined pursuant to
such factors as are deemed appropriate by the Company in its sole discretion,
subject to any requirements of Applicable Laws, including the Code.   The
payment by the Company of a director's fee shall not be sufficient to constitute
"employment" of such director by the Company or any Parent, Subsidiary or
Affiliate.




(s)       "Exchange Act" means the Securities Exchange Act of 1934, as amended.








3




--------------------------------------------------------------------------------




(t)        "Fair Market Value" means, as of any date, the per share fair market
value of the Common Stock, as determined by the Administrator in good faith on
such basis as it deems appropriate and applied consistently with respect to
Participants.  Whenever possible, the determination of Fair Market Value shall
be based upon the per share closing bid price for the Shares as reported on
OTCmarkets.com for the applicable date.




(u)       "Family Members" means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Participant, any person
sharing the Participant's household (other than a tenant or employee), a trust
in which these persons (or the Participant) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than 50% of the voting interests.




(v)       "Incentive Stock Option" means an Option intended to, and which does,
in fact, qualify as an incentive stock option within the meaning of Section 422
of the Code.




(w)      "Involuntary Termination" means (unless another definition is provided
in the applicable Option Agreement, Restricted Stock Purchase Agreement,
employment agreement or other applicable written agreement) the termination of a
Participant's Continuous Service Status other than for (i) death, (ii)
Disability or (iii) for Cause by the Company or a Parent, Subsidiary, Affiliate
or successor thereto, as appropriate.




(x)       "Listed Security" means any security of the Company that is listed or
approved for listing on a national securities exchange or designated or approved
for designation as a national market system security on an interdealer quotation
system by the Financial Industry Regulatory Authority (or any successor
thereto).




(y)       "Nonstatutory Stock Option" means an Option that is not intended to,
or does not, in fact, qualify as an Incentive Stock Option.




(z)       "Option" means a stock option granted pursuant to the Plan.




(aa)     "Option Agreement" means a written document, the form(s) of which shall
be approved from time to time by the Administrator, reflecting the terms of an
Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.




(bb)     "Optioned Stock" means Shares that are subject to an Option or that
were issued pursuant to the exercise of an Option.




(cc)     "Optionee" means an Employee or Consultant who receives an Option.











4




--------------------------------------------------------------------------------




(dd)     "Parent" means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if, at the time of grant of the
Award, each of the corporations other than the Company owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.   A corporation that attains the status of a
Parent on a date after the adoption of the Plan shall be considered a Parent
commencing as of such date.




(ee)      "Participant" means any holder of one or more Awards or Shares issued
pursuant to an Award.




(ff)       "Plan" means this 2014 Stock Option Plan.




(gg)      "Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time, or any successor provision.




(hh)     "Share" means a share of Common Stock, as adjusted in accordance with

Section 10 below.




(ii)       "Stock Exchange" means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.




(jj)      "Subsidiary" means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of
grant of the Award, each of the corporations other than the last corporation in
the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.   A corporation that attains the status of a Subsidiary on a date after
the adoption of the Plan shall be considered a Subsidiary commencing as of such
date.




(kk)     "Ten Percent Holder" means a person who owns stock representing more
than 10% of the voting power of all classes of stock of the Company or any
Parent or Subsidiary measured as of an Award's date of grant.




3.         Stock Subject to the Plan.   Subject to the provisions of Section 10
below, the maximum aggregate number of Shares that may be issued under the Plan
is 7,750,000 Shares, all of which Shares may be issued under the Plan pursuant
to Incentive Stock Options.  The Shares issued under the Plan may be authorized,
but unissued, or reacquired Shares.  If an Option should expire or become
unexercisable for any reason without having been exercised in full the unissued
Shares that were subject thereto shall, unless the Plan shall have been
terminated, continue to be available under the Plan for issuance pursuant to
future Options.  In addition, any Shares which are retained by the Company upon
exercise of an Option in order to satisfy the exercise or purchase price for
such Option or any withholding taxes due with respect to such Option shall be
treated as not issued and shall continue to be available under the Plan for
issuance pursuant to future Options. Shares issued under the Plan and later
forfeited to the Company due to the failure to vest or repurchased by the
Company at the original purchase price paid to the Company for the Shares
(including, without limitation, upon forfeiture to or repurchase by the Company
in connection with the termination of a Participant's Continuous Service Status)
shall again be available for future grant under the Plan.  Notwithstanding the
foregoing, subject to the provisions of Section 10 below, in no





5




--------------------------------------------------------------------------------

event shall the maximum aggregate number of Shares that may be issued under the
Plan pursuant to Incentive Stock Options exceed the number set forth in the
first sentence of this Section 3 plus, to the extent allowable under Section 422
of the Code and the Treasury Regulations promulgated there under, any Shares
that again become available for issuance pursuant to the remaining provisions of
this Section 3.




4.         Administration of the Plan.




(a)        General.   The Plan shall be administered by the Board, a Committee
appointed by the Board, or any combination thereof, as determined by the Board.
 The Plan may be administered by different administrative bodies with respect to
different classes of

Participants and, if permitted by Applicable Laws, the Board may authorize one
or more officers of the Company to make awards of options under the Plan to
Employees and Consultants (who are not subject to Section 16 of the Exchange
Act) within parameters specified by the Board.




(b)        Committee Composition.   If a Committee has been appointed pursuant
to this Section 4, such Committee shall continue to serve in its designated
capacity until otherwise directed by the Board.  From time to time the Board may
increase the size of any Committee and appoint additional members thereof,
remove members (with or without cause) and appoint new members in substitution
therefor, fill vacancies (however caused) and dissolve a Committee and
thereafter directly administer the Plan, all to the extent permitted by
Applicable Laws and, in the case of a Committee administering the Plan in
accordance with the requirements of Rule 16b-3 or Section 162(m) of the Code, to
the extent permitted or required by such provisions.




(c)        Powers of the Administrator.   Subject to the provisions of the Plan
and, in the case of a Committee, the specific duties delegated by the Board to
such Committee, the Administrator shall have the authority, in its sole
discretion:




(i)      to determine the Fair Market Value in accordance with Section 2(t)
above, provided that such determination shall be applied consistently with
respect to Participants under the Plan;




(ii)       to select the Employees and Consultants to whom Options may from time
to time be granted;




(iii)     to determine the number of Shares to be covered by each Option;

(iv)      to approve the form(s) of agreement(s) and other related

documents used under the Plan;




(v)       to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Option granted hereunder, which terms and conditions include
but are not limited to the exercise or purchase price, the time or times when
Options may vest and/or be exercised (which may be based on performance
criteria), the circumstances (if any) when vesting will be accelerated or
forfeiture restrictions will be waived, and any restriction or limitation
regarding any Option;








6




--------------------------------------------------------------------------------




(vi)      to amend any outstanding Option or agreement related to any Optioned
Stock, including any amendment adjusting vesting (e.g., in connection with a
change in the terms or conditions under which such person is providing services
to the Company), provided that no amendment shall be made that would materially
and adversely affect the rights of any Participant without his or her consent;




(vii)       to construe and interpret the terms of the Plan, any Option award,
any Option Agreement, and any agreement related to any Optioned Stock, which
constructions, interpretations and decisions shall be final and binding on all
Participants.




(d)        Indemnification.   To the maximum extent permitted by Applicable
Laws, each member of the Committee (including officers of the Company, if
applicable), or of the Board, as applicable, shall be indemnified and held
harmless by the Company against and from (i) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan or pursuant to the terms
and conditions of any Option except for actions taken in bad faith or failures
to act in bad faith, and (ii) any and all amounts paid by him or her in
settlement thereof, with the Company's approval, or paid by him or her in
satisfaction of any judgment in any such claim, action, suit, or proceeding
against him or her, provided that such member shall give the Company an
opportunity, at its own expense, to handle and defend any such claim, action,
suit or proceeding before he or she undertakes to handle and defend it on his or
her own behalf.  The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which such persons may be entitled
under the Company's Articles of Incorporation or Bylaws, by contract, as a
matter of law, or otherwise, or under any other power that the Company may have
to indemnify or hold harmless each such person.




5.         Eligibility.




(a)        Recipients of Grants.   Nonstatutory Stock Options may be granted to
Employees and Consultants.  Incentive Stock Options may be granted only to
Employees, provided that Employees of Affiliates shall not be eligible to
receive Incentive Stock Options.




(b)        Type of Option.   Each Option shall be designated in the Option

Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option. To
the extent an Option is designated as an Incentive Stock Option and the
applicable requirements have not been met, that Option shall become a
Nonstatutory Stock Option.




(c)        ISO $100,000 Limitation.   Notwithstanding any designation under
Section 5(b) above, to the extent that the aggregate Fair Market Value of Shares
with respect to which options designated as incentive stock options are
exercisable for the first time by any Optionee during any calendar year (under
all plans of the Company or any Parent or Subsidiary) exceeds $100,000, such
excess options shall be treated as nonstatutory stock options.  For purposes of
this Section 5(c), incentive stock options shall be taken into account in the
order in which they were granted, and the Fair Market Value of the Shares
subject to an incentive stock option shall be determined as of the date of the
grant of such option.








7




--------------------------------------------------------------------------------




(d)        No Employment Rights.   Neither the Plan nor any Option shall confer
upon any Employee or Consultant any right with respect to continuation of an
employment or consulting relationship with the Company (any Parent, Subsidiary
or Affiliate), nor shall it interfere in any way with such Employee's or
Consultant's right or the Company's (Parent's, Subsidiary's or Affiliate's)
right to terminate his or her employment or consulting relationship at any time,
with or without cause.




6.         Term of Plan.   The Plan shall become effective upon its adoption by
the Board and shall continue in effect for a term of 10 years unless sooner
terminated under Section 14 below.




7.         Options.




(a)        Term of Option.   The term of each Option shall be the term stated in
the Option Agreement; provided that the term shall be no more than 10 years from
the date of grant thereof or such shorter term as may be provided in the Option
Agreement and provided further that, in the case of an Incentive Stock Option
granted to a person who at the time of such grant is a Ten Percent Holder, the
term of the Option shall be 5 years from the date of grant thereof or such
shorter term as may be provided in the Option Agreement.




(b)       Option Exercise Price and Consideration.




(i)         Exercise Price.   The per Share exercise price for the Shares to be
issued pursuant to the exercise of an Option shall be such price as is
determined by the Administrator and set forth in the Option Agreement, but shall
be subject to the following:




(1)       In the case of an Incentive Stock Option




a.         granted to an Employee who at the time of grant is a Ten Percent
Holder, the per Share exercise price shall be no less than 110% of the Fair
Market Value on the date of grant;




b.         granted to any other Employee, the per Share exercise price shall be
no less than 100% of the Fair Market Value on the date of grant;




(2)       Except as provided in subsection (3) below, in the case of a
Nonstatutory Stock Option the per Share exercise price shall be such price as is
determined by the Administrator, provided that, if the per Share exercise price
is less than 100% of the Fair Market Value on the date of grant, it shall
otherwise comply with all Applicable Laws, including Section 409A of the Code;
and




(3)       Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
corporate transaction.

















8




--------------------------------------------------------------------------------




(ii)       Permissible Consideration.   The consideration to be paid for the
Shares to be issued upon exercise of an Option, including the method of payment,
shall be determined by the Administrator (and, in the case of an Incentive Stock
Option and to the extent required by Applicable Laws, shall be determined at the
time of grant) and may consist entirely of (1) cash; (2) check; (3)  to the
extent permitted under, and in accordance with, Applicable Laws, delivery of a
promissory note with such recourse, interest, security and redemption provisions
as the Administrator determines to be appropriate; (4) cancellation of
indebtedness; (5) other previously owned Shares that have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which the Option is exercised; (6) a Cashless Exercise; (7) such other
consideration and method of payment permitted under Applicable Laws; or (8) any
combination of the foregoing methods of payment.  In making its determination as
to the type of consideration to accept, the Administrator shall consider if
acceptance of such consideration may be reasonably expected to benefit the
Company and the Administrator may, in its sole discretion, refuse to accept a
particular form of consideration at the time of any Option exercise.




(c)       Exercise of Option.

(i)        General.

(1)        Exercisability.   Any Option granted hereunder shall be exercisable
at such times and under such conditions as determined by the Administrator,
consistent with the terms of the Plan and reflected in the Option Agreement,
including vesting requirements and/or performance criteria with respect to the
Company, and Parent, Subsidiary or Affiliate, and/or the Optionee.




(2)        Leave of Absence.   The Administrator shall have the discretion to
determine whether and to what extent the vesting of Options shall be tolled
during any leave of absence; provided, however, that in the absence of such
determination, vesting of Options shall continue during any paid leave and shall
be tolled during any unpaid leave   (unless otherwise required by Applicable
Laws).




(3)        Minimum Exercise Requirements.   An Option may not be exercised for a
fraction of a Share.   The Administrator may require that an Option be exercised
as to a minimum number of Shares, provided that such requirement shall not
prevent an Optionee from exercising the full number of Shares as to which the
Option is then exercisable.




(4)        Procedures for and Results of Exercise.   An Option shall be deemed
exercised when written notice of such exercise has been received by the Company
in accordance with the terms of the Option Agreement by the person entitled to
exercise the Option and the Company has received full payment for the Shares
with respect to which the Option is exercised and has paid, or made arrangements
to satisfy, any applicable taxes, withholding, required deductions or other
required payments in accordance with Section 8 below.  The exercise of an Option
shall result in a decrease in the number of Shares that thereafter may be
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.








9




--------------------------------------------------------------------------------




(5)        Rights as Holder of Capital Stock.   Until the issuance of the Shares
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a holder of capital stock shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option.   No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the stock is issued, except as provided in Section 9 below.




(ii)       Termination of Continuous Service Status.   The Administrator shall
establish and set forth in the applicable Option Agreement the terms and
conditions upon which an Option shall remain exercisable, if at all, following
termination of an Optionee's Continuous Service Status, which provisions may be
waived or modified by the Administrator at any time.   To the extent that an
Option Agreement does not specify the terms and conditions upon which an Option
shall terminate upon termination of an Optionee's Continuous Service Status, the
following provisions shall apply:




(1)        General Provisions.   If the Optionee (or other person entitled to
exercise the Option) does not exercise the Option to the extent so entitled
within the time specified below, the Option shall terminate and the Optioned
Stock underlying the unexercised portion of the Option shall revert to the Plan.
 In no event may any Option be exercised after the expiration of the Option term
as set forth in the Option Agreement (and subject to this Section 7). Upon the
termination of the Optionee’s Continuous Service Status, any unvested portion of
an Option will no longer be exercisable.




(2)        Termination other than Upon Disability or Death or for Cause.   In
the event of termination of an Optionee's Continuous Service Status other than
under the circumstances set forth in the subsections (3) through (5) below, such
Optionee may exercise any outstanding Option at any time within 2 month(s)
following such termination to the extent the Optionee is vested in the Optioned
Stock.




(3)        Disability of Optionee.   In the event of termination of an
Optionee's Continuous Service Status as a result of his or her Disability, such
Optionee may exercise any outstanding Option at any time within 6 month(s)
following such termination to the extent the Optionee is vested in the Optioned
Stock.




(4)        Death of Optionee.   In the event of the death of an Optionee during
the period of Continuous Service Status since the date of grant of any
outstanding Option, or within 3 month(s) following termination of the Optionee's
Continuous Service Status, the Option may be exercised by any beneficiaries
designated in accordance with Section 15 below, or if there are no such
beneficiaries, by the Optionee's estate, or by a person who acquired the right
to exercise the Option by bequest or inheritance, at any time within 12 month(s)
following the date the Optionee's Continuous Service Status terminated, but only
to the extent the Optionee is vested in the Optioned Stock.




















10




--------------------------------------------------------------------------------




(5)        Termination for Cause.   In the event of termination of an Optionee's
Continuous Service Status for Cause, any outstanding Option (including any
vested portion thereof) held by such Optionee shall immediately terminate in its
entirety upon first notification to the Optionee of termination of the
Optionee's Continuous Service Status for Cause.  If an Optionee's Continuous
Service Status is suspended pending an investigation of whether the Optionee's
Continuous Service Status will be terminated for Cause, all the Optionee's
rights under any Option, including the right to exercise the Option, shall be
suspended during the investigation period.  Nothing in this Section 7(c)(ii)(5)
shall in any way limit the Company's right to purchase unvested Shares issued
upon exercise of an Option as set forth in the applicable Option Agreement.




(iii)      Buyout Provisions.   The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted under the Plan
based on such terms and conditions as the Administrator shall establish and
communicate to the Optionee at the time that such offer is made.




8.         Taxes.




(a)       As a condition of the grant, vesting and exercise of an Option, the
Participant (or in the case of the Participant's death or a permitted
transferee, the person holding or exercising the Award) shall make such
arrangements as the Administrator may require for the satisfaction of any
applicable U.S. federal, state, local or foreign tax, withholding, and any other
required deductions or payments that may arise in connection with such Option.
 The Company shall not be required to issue any Shares under the Plan until such
obligations are satisfied.




(b)       The Administrator may, to the extent permitted under Applicable Laws,
permit a Participant (or in the case of the Participant's death or a permitted
transferee, the person holding or exercising the Award) to satisfy all or part
of his or her tax, withholding, or any other required deductions or payments by
Cashless Exercise or by surrendering Shares (either directly or by stock
attestation) that he or she previously acquired; provided that, unless
specifically permitted by the Company, any such Cashless Exercise must be an
approved broker-assisted Cashless Exercise or the Shares withheld in the
Cashless Exercise must be limited to avoid financial accounting charges under
applicable accounting guidance and any such surrendered Shares must have been
previously held for any minimum duration required to avoid financial accounting
charges under applicable accounting guidance.  Any payment of taxes by
surrendering Shares to the Company may be subject to restrictions, including,
but not limited to, any restrictions required by rules of the Securities and
Exchange Commission.




9.       Adjustments Upon Changes in Capitalization, Merger or Certain Other

Transactions.




(a)        Changes in Capitalization.   Subject to any action required under
Applicable Laws by the holders of capital stock of the Company, (i) the numbers
and class of Shares or other stock or securities:  (x) available for future
Options under Section 3 above and (y) covered by each outstanding Option, (ii)
the exercise price per Share of each such outstanding Option, and (iii) any
repurchase price per Share applicable to Shares issued pursuant to any Option,
shall be automatically proportionately adjusted in the event of a stock split,
reverse stock split, stock dividend, combination, consolidation,
reclassification of the Shares or subdivision of the Shares.  In the event of
any increase or decrease in the





11




--------------------------------------------------------------------------------

number of issued Shares effected without receipt of consideration by the
Company, a declaration of an extraordinary dividend with respect to the Shares
payable in a form other than Shares in an amount that has a material effect on
the Fair Market Value, a recapitalization (including a recapitalization through
a large nonrecurring cash dividend), a rights offering, a reorganization,
merger, a spin-off, split-up, change in corporate structure or a similar
occurrence, the Administrator shall make appropriate adjustments, in its
discretion, in one or more of (i) the numbers and class of Shares or other stock
or securities: (x) available for future Option under Section 3 above and (y)
covered by each outstanding Option, (ii) the exercise price per Share of each
outstanding Option and (iii) any repurchase price per Share applicable to Shares
issued pursuant to any Option, and any such adjustment by the Administrator
shall be made in the Administrator's sole and absolute discretion and shall be
final, binding and conclusive.  Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of Shares subject to an
Option.  




(b)        Dissolution or Liquidation.   In the event of the dissolution or
liquidation of the Company, each Option will terminate immediately prior to the
consummation of such action, unless otherwise determined by the Administrator.




(c)        Corporate Transactions.   In the event of (i) a transfer of all or
substantially all of the Company's assets, (ii) a merger, consolidation or other
capital reorganization or business combination transaction of the Company with
or into another corporation, entity or person, or (iii) the consummation of a
transaction, or series of related transactions, in which any "person" (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) becomes the
"beneficial owner" (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of more than 50% of the Company's then outstanding capital stock (a
"Corporate Transaction"), each outstanding Option (vested or unvested) will be
treated as the Administrator determines, which determination may be made without
the consent of any Participant and need not treat all outstanding Awards (or
portion thereof) in an identical manner. Such determination, without the consent
of any Participant, may provide (without limitation) for one or more of the
following in the event of a Corporate Transaction:  (A) the continuation of such
outstanding Options by the Company (if the Company is the surviving
corporation); (B) the assumption of such outstanding Awards by the surviving
corporation or its parent; (C) the substitution by the surviving corporation or
its parent of new options or equity awards for such Awards; (D) the cancellation
of such Options in exchange for a payment to the Participants equal to the
excess of (1) the Fair Market Value of the Shares subject to such Options as of
the closing date of such Corporate Transaction over (2) the exercise price or
purchase price paid or to be paid for the Shares subject to the Options; (E) the
cancellation of any outstanding Options or an outstanding right to purchase
Restricted Stock, in either case, for no consideration, or (F) the acceleration
of all Option vesting such that all Options are deemed fully vested and
exercisable immediately before the Corporate Transaction.




10.       Non-Transferability of Awards.




(a)        General.   Except as set forth in this Section 10, Options may not be
sold, pledged, assigned, hypothecated, transferred or disposed of in any manner
other than by will or by the laws of descent or distribution.  The designation
of a beneficiary by a Participant will not constitute a transfer.  An Option may
be exercised, during the lifetime of the holder of the Option, only by such
holder or a transferee permitted by this Section 10.





12




--------------------------------------------------------------------------------




(b)        Limited Transferability Rights.   Notwithstanding anything else in
this Section 10, the Administrator may in its sole discretion provide that any
Nonstatutory Stock Options may be transferred by instrument to an inter vivos or
testamentary trust in which the Options are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift to Family Members.   




11.       Transferability of Stock Underlying Options.   Stockholders shall not
transfer, whether by sale, gift or otherwise, any Shares acquired from any
Option to any person or entity unless such transfer is permissible under the
Securities Act of 1933, as amended, and the rules promulgated thereunder,
including but not limited to Rule 144.




12.       Time of Granting Options.   The date of grant of an Option shall, for
all purposes, be the date on which the Administrator makes the determination
granting such Option, or such other date as is determined by the Administrator.




13.       Amendment and Termination of the Plan.   The Board may at any time
amend or terminate the Plan, but no amendment or termination shall be made that
would materially and adversely affect the rights of any Participant under any
outstanding Option, without his or her consent.   In addition, to the extent
necessary and desirable to comply with Applicable Laws, the Company shall obtain
the approval of holders of capital stock with respect to any Plan amendment in
such a manner and to such a degree as required.




14.       Conditions Upon Issuance of Shares.   Notwithstanding any other
provision of the Plan or any agreement entered into by the Company pursuant to
the Plan, the Company shall not be obligated, and shall have no liability for
failure, to issue or deliver any Shares under the Plan unless such issuance or
delivery would comply with Applicable Laws, with such compliance determined by
the Company in consultation with its legal counsel.   As a condition to the
exercise of any Option, the Company may require the person exercising the Option
to represent and warrant at the time of any such exercise or purchase that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is advisable or required by Applicable Laws.  




15.       Beneficiaries.   If permitted by the Company, a Participant may
designate one or more beneficiaries with respect to an Option by timely filing
the prescribed form with the Company.   A beneficiary designation may be changed
by filing the prescribed form with the Company at any time before the
Participant's death.   Except as otherwise provided in an Option Agreement, if
no beneficiary was designated or if no designated beneficiary survives the
Participant, then after a Participant's death any vested Options(s) shall be
transferred or distributed to the Participant's estate or to any person who has
the right to acquire the Options by bequest or inheritance.




16.       Approval of Holders of Capital Stock.   In order to comply with
Incentive Stock Option requirements, this Plan must be approved by the holders
of capital stock of the Company within 12 months before or after the date the
Plan is adopted or, to the extent required by Applicable Laws, any date the Plan
is amended. Such approval may be obtained in the manner and to the degree
required under Applicable Laws. In the event such approval is not obtained, all
Options granted under the Plan shall be deemed Nonstatutory Stock Options, even
if previous designated as an Incentive Stock Option.





13




--------------------------------------------------------------------------------




17.       Information to Holders of Options.   In the event the Company is
relying on the exemption provided by Rule 12h-1(f) under the Exchange Act, the
Company shall provide the information described in Rule 701(e)(3), (4) and (5)
of the Securities Act of 1933, as amended, to all holders of Options in
accordance with the requirements thereunder until such time as the Company
becomes subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act.   The Company may request that holders of Options agree to keep
the information to be provided pursuant to this Section confidential.   If the
holder does not agree to keep the information to be provided pursuant to this
Section confidential, then the Company will not be required to provide the
information unless otherwise required pursuant to Rule 12h-1(f)(1) of the
Exchange Act.




















































































































14


